NO.
12-07-00166-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
IN RE: BARRY
EUGENE BROOKS,
RELATOR    §          ORIGINAL PROCEEDING
 
§          
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Barry Eugene Brooks filed an
original application for writ of habeas corpus in this court alleging that he
is illegally confined by James Campbell, Sheriff of Cherokee County, Texas,
after being wrongfully convicted for the unlicensed practice of dentistry.  See Tex.
Occ. Code Ann. §§ 256.001, 264.151 (Vernon 2004).  Texas courts of appeals have no original
habeas corpus jurisdiction in criminal matters. 
Tex. Gov't Code Ann. §
22.221(d) (Vernon 2004); In re Adams, No. 12-03-00055-CV, 2003 WL
660850, at *1 (Tex. App.-Tyler 2003, orig. proceeding) (not designated for
publication); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.-San
Antonio 1999, no pet.).  Their
jurisdiction is appellate only.  Dodson,
988 S.W.2d at 835.  Therefore, we are
without jurisdiction in this proceeding. 
Accordingly, Brooks’s application is 
dismissed for want of jurisdiction.
Opinion delivered June 6, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(DO
NOT PUBLISH)